DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 19 May 2021. Furthermore, Applicants have canceled the non-elected claims; claims 1-14 and 21-26 remain pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2 and 5-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Holmes et al (US Patent Application Publication 2014/0342549).
Regarding claim 1, Holmes et al disclose a semiconductor structure, comprising:
a first conductive line 14 and a second conductive line 14 in a first dielectric layer 12, wherein the first conductive line and the second conductive line each extend along a first direction;
24L in a second dielectric layer 22 overlying the first dielectric layer, wherein the third conductive line extends along a second direction different from the first direction and above at least the second conductive line;
a via 24V in the second dielectric layer and electrically connecting the second conductive line and the third conductive line, wherein the via lands on a portion of the second conductive line; and
a dielectric cap 18 over the first conductive line, wherein a bottom surface of the dielectric cap is below a top surface of the first dielectric layer [see Fig. 10B].
Regarding claim 2, Holmes et al disclose the semiconductor structure of claim 1, furthermore wherein the first direction is perpendicular to the second direction [see Fig. 10B].
Regarding claim 5, Holmes et al disclose the semiconductor structure of claim 1, furthermore wherein the dielectric cap has a top surface coplanar with the top surface of the first dielectric layer [see Fig. 4B].
Regarding claim 6, Holmes et al disclose the semiconductor structure of claim 1, furthermore wherein the dielectric cap comprises silicon carbide, silicon nitride, nitrogen-doped carbide, or a high-k dielectric material [see paragraph 0049].
Regarding claim 7, Holmes et al disclose the semiconductor structure of claim 1, furthermore comprising an etch stop layer 21 between the first dielectric layer and the second dielectric layer [see Fig. 5B], wherein the via extends through a lower portion of the second dielectric layer and the etch stop layer to contact the portion of the second conductive line [see Fig. 10B].
Regarding claims 8 and 9, Holmes et al disclose the semiconductor structure of claim 7, furthermore wherein the etch stop layer comprises a same dielectric material from the dielectric cap, or wherein the etch stop layer comprises a different dielectric material from the dielectric cap [see paragraphs 0049 and 0055, wherein the etch stop layer may be the same or different material from the dielectric cap].
Holmes et al disclose the semiconductor structure of claim 1, furthermore wherein the dielectric cap has a thickness from about 1 nm to about 20 nm [see paragraphs 0056 and 0077, wherein the thickness of the dielectric cap is described with respect to the thickness of the first dielectric layer, and which overlaps the claimed range].
Regarding claim 11, Holmes et al disclose the semiconductor structure of claim 1, furthermore wherein a portion of the via is embedded in the first dielectric layer [see Fig. 10B].
Regarding claim 12, Holmes et al disclose the semiconductor structure of claim 1, furthermore wherein the first dielectric layer and the second dielectric layer each comprise a low-k dielectric material [see paragraphs 0042 and 0056].
Regarding claim 13, Holmes et al disclose a semiconductor structure, comprising:
a substrate 8;
a first dielectric layer 12 over the substrate;
a plurality of lower level conductive lines 14 in the first dielectric layer and extending along a first direction;
an etch stop layer 21 over the first dielectric layer;
a second dielectric layer 22 over the etch stop layer;
an upper level conductive line 24L in an upper portion of the second dielectric layer and extending along a second direction, wherein the second direction is perpendicular to the first direction;
a via 24V extending through a lower portion of the second dielectric layer and the etch stop layer and coupling the upper level conductive line to a target lower level conductive line of the plurality of lower level conductive lines; and
18 over a portion of each of neighboring lower level conductive lines of the plurality of lower level conductive lines on opposite sides of the target lower level conductive line, wherein each dielectric cap is adjacent to the via and is below the etch stop layer [see Fig. 10B].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Holmes et al (US Patent Application Publication 2014/0342549) in view of Kunkel et al (US Patent Application Publication 2009/0321940).
Regarding claim 3, Holmes et al disclose the semiconductor structure of claim 1. Holmes et al do not disclose wherein the via extends beyond an edge of the second conductive line in the second direction. One such as Kunkel et al disclose a substantially similar semiconductor structure, comprising: a first conductive line 100 and a second conductive line 100 in a first dielectric layer 2, wherein the first conductive line and the second conductive line each extend along a first direction; a third conductive line 500 in a second dielectric layer 12 overlying the first dielectric layer, wherein the third conductive line extends along a second direction different from the first direction and above at least the second conductive line, wherein the third conductive line lands on a portion of the second conductive line; and a dielectric cap 11 over the first conductive line, wherein a bottom surface of the dielectric cap is below a top surface of the first dielectric layer. Kunkel et al do not specifically disclose a via in the second dielectric layer and electrically connecting the second Kunkel et al disclose wherein the third conductive line 500 can have a different shape than the one depicted in Fig. 15, to include the well-known damascene shape disclosed by Holmes et al. Furthermore, the combination of Holmes et al and Kunkel et al would include a structure wherein the via extends beyond an edge of the second conductive line in the second direction. One of ordinary skill in the art, at the time of invention, would recognize that the contact element 500 may be formed such that the via extends beyond an edge of the second conductive line in the second direction because of overetching and/or misalignment during the etching process.
Regarding claim 21, Holmes et al disclose a semiconductor structure, comprising:
a first conductive line 14 and a second conductive line 14 in a first dielectric layer 12, wherein the first conductive line and the second conductive line each extend along a first direction;
a third conductive line 24L in a second dielectric layer 22 overlying the first dielectric layer, wherein the third conductive line extends along a second direction different from the first direction and above at least the second conductive line; and 
a via 24V in the second dielectric layer and electrically connecting the second conductive line and the third conductive line, wherein the via lands on a portion of the second conductive line.
Holmes et al do not disclose wherein the via extends beyond an edge of the second conductive line in the second direction. One such as Kunkel et al disclose a substantially similar semiconductor structure, comprising: a first conductive line 100 and a second conductive line 100 in a first dielectric layer 2, wherein the first conductive line and the second conductive line each extend along a first direction; a third conductive line 500 in a second dielectric layer 12 overlying the first dielectric layer, wherein the third conductive line extends along a second direction different from the first direction and above at least the second conductive line, wherein the third conductive line lands 11 over the first conductive line, wherein a bottom surface of the dielectric cap is below a top surface of the first dielectric layer. Kunkel et al do not specifically disclose a via in the second dielectric layer and electrically connecting the second conductive line and the third conductive, wherein the via lands on a portion of the second conductive line; however, Kunkel et al disclose wherein the third conductive line 500 can have a different shape than the one depicted in Fig. 15, to include the well-known damascene shape disclosed by Holmes et al. Furthermore, the combination of Holmes et al and Kunkel et al would include a structure wherein the via extends beyond an edge of the second conductive line in the second direction. One of ordinary skill in the art, at the time of invention, would recognize that the contact element 500 may be formed such that the via extends beyond an edge of the second conductive line in the second direction because of overetching and/or misalignment during the etching process.
Regarding claim 22, the prior art of Holmes et al and Kunkel et al disclose the semiconductor structure of claim 21. Furthermore, Holmes et al disclose comprising a dielectric cap 18 over the first conductive line, wherein a bottom surface of the dielectric cap is below a top surface of the first dielectric layer [see Fig. 10B].
Regarding claim 23, the prior art of Holmes et al and Kunkel et al disclose the semiconductor structure of claim 22. Furthermore, Holmes et al disclose wherein a top surface of the dielectric cap is above a bottom surface of the via [see Fig. 10B].
Regarding claim 24, the prior art of Holmes et al and Kunkel et al disclose the semiconductor structure of claim 21. Furthermore, Holmes et al disclose wherein the third conductive line 24L is continuous with the via 24V [see Fig. 10B].
Holmes et al and Kunkel et al disclose the semiconductor structure of claim 21. Furthermore, Holmes et al disclose comprising a substrate 8, and the first dielectric layer is closer to the substrate than the second dielectric layer [see Fig. 10B].

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Holmes et al (US Patent Application Publication 2014/0342549).
Regarding claim 14, Holmes et al disclose the semiconductor structure of claim 13. Holmes et al do not disclose specifically wherein a spacing between the target lower level conductive line and each of the neighboring lower level conductive lines of the plurality of lower level conductive lines is a minimum conductive line spacing allowed by design rules according to a manufacturing process. However, one of ordinary skill in the art at the time of invention would recognize that utilizing minimum conductive line spacing allowed by design rules would have been obvious in order to make a smaller device that still functions as intended. Generally, differences in process parameters such as concentration or temperature or dimensions will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Allowable Subject Matter
Claims 4 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: regarding dependent claim 4, the prior art of record fails to teach or make reasonably obvious, in combination with the other claimed elements, wherein the portion of the second conductive line where the via is landed has a top surface above a top surface of a portion of the first conductive line below the dielectric cap; and regarding dependent claim 26, the prior art of record fails to teach or make reasonably obvious, in combination with the other claimed elements, wherein a thickness of the second conductive line is greater than a thickness of the first conductive line.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN E SNOW whose telephone number is (571)272-8603.  The examiner can normally be reached on M-W, 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale E Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 






/C.E.S./Examiner, Art Unit 2899                                                                                                                                                                                                        /VICTOR A MANDALA/Primary Examiner, Art Unit 2899